6. Public service broadcasting in the digital era: the future of the dual system (
rapporteur. - I would like just briefly to mention that I think that it is a very important signal that the Parliament is sending out today: the fact that we want to foster our dual media system with sufficient breathing space for commercial broadcasters and public broadcasters.
In addition, those who thought one year ago that this Parliament cannot agree on a text about guarantees for media pluralism are wrong. I want to thank especially my colleague, Petra Kammerevert, and, above all, Doris Pack, because she is the mother of this initiative.